DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .6047442
Claim Interpretation
Regarding claim 1, the claim states:
(Line 1) “A head frame of a golf bag with a self-locking support rod comprising: …”, the examiner is interpreting the phrase to actually mean (a) the golf bag has rods, or (b) the frame has rods 
Regarding claim 2, the claim states:
(Line 2) “…the support rod comprises a plurality of support rods…”, the examiner is interpreting the phrase to mean there are a plurality of support rods on the frame of the golf bag.
Regarding claim 3, the claim states:
(line 2) “…and the other end of the spring…”, the examiner is interpreting the phrase to say “and another end of the spring”
 
Allowable Subject Matter
Claims 1-6 are allowed.
Regarding claim 1, the closest prior art is US Publication US2006/0185999 by Keays, which teaches:
A head frame of a golf bag with a self-locking support rod, comprising: 
a frame body (Fig 2); 
a through hole for fixing a support rod (Fig 17, through hole 210 fixes support rod within another that is part of the frame); 
a groove (Fig 17, Para 62, there is a groove in the frame body wherein a snap lock 208 attaches within); and 
a snap lock (Fig 17, snap lock 208); 
wherein the snap lock is provided in the groove (Fig 17, snap lock 208 is in groove within the frame); the through hole and the groove are provided on the frame body (Fig 17); a spring is provided in the snap lock (Fig 17, a spring within the snap lock 17 allows the snap lock to pressed down); the snap lock and the spring are provided in the groove (Fig 17, Para 62, there is a groove in the frame body wherein a snap lock 208 with a spring attaches within) [Not taught: through a rotatable fixing shaft]; and 
during use, the snap lock (Fig 17, snap lock 208) [Not taught: rotates with respect to the rotatable fixing shaft] and moves away from the through hole (Fig 17, Para 62, the snap lock can move away and towards the through hole), [Not taught: such that the support rod penetrates the through hole; and when an upper end of the support rod passes through the snap lock], a resilience of the spring enables the snap lock to automatically return to the through hole (Fig 17, Para 62), thereby fixing the support rod on the frame body (Fig 17, Para 62).
But the prior art of record fails to teach a snap lock and spring on a rotatable fixing shaft wherein the snap lock  rotates with respect to the rotatable fixing shaft. It also fails to teach that the support rod penetrates the through hole and the upper end of the support rod passes through the snap lock.
Claims 2-6 are allowed due to their dependencies on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
International Publication GB 2203955 by Cretinon (Fig 1: spring, groove, rod)
US Patent 8726464 by Tong (Fig 4, spring, snap lock, groove)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA KAVINI TAMIL/Examiner, Art Unit 3733                                                                                                                                                                                                        
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731